 



Exhibit 10.6
     PATENT SECURITY AGREEMENT (this “Agreement”) dated as of July 20, 2007,
between NETWORK COMMUNICATIONS, INC., a Georgia corporation (the “Grantor”) and
TORONTO DOMINION (TEXAS) LLC, as the Collateral Agent (as defined below).
PRELIMINARY STATEMENT
          Reference is made to (a) the Revolving Loan Credit Agreement dated as
of July 20, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Revolving Loan Credit Agreement”), among the Grantor,
Gallarus Media Holdings, Inc., a Delaware corporation (“Holdings”), the lenders
from time to time party thereto (the “Revolving Lenders”) and Toronto Dominion
(Texas) LLC, as administrative agent, (b) the Term Loan Credit Agreement dated
as of July 20, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Credit Agreement” and, together with the
Revolving Loan Credit Agreement, the “Credit Agreements”), among the Grantor,
Holdings, the lenders from time to time party thereto (the “Term Lenders” and,
together with the Revolving Lenders, the “Lenders”) and Toronto Dominion (Texas)
LLC, as administrative agent, and (c) the Guarantee, Collateral and
Intercreditor Agreement dated as of July 20, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee, Collateral
and Intercreditor Agreement”), among the Grantor, Holdings, the subsidiaries
party thereto and Toronto Dominion (Texas) LLC, in its separate capacities as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined in the Guarantee, Collateral and Intercreditor Agreement),
and as administrative agent under each of the Credit Agreements.
          The Revolving Lenders and the Issuing Bank have agreed to extend
credit to the Grantor subject to the terms and conditions set forth in the
Revolving Loan Credit Agreement, and the Term Lenders have agreed to make term
loans to the Grantor subject to the terms and conditions set forth in the Term
Loan Credit Agreement. The obligations of the Lenders and the Issuing Bank to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement.
          Accordingly, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor hereby agrees as
follows:
          SECTION 1. DEFINED TERMS. All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Revolving Loan Credit
Agreement, the Term Loan Credit Agreement or the Guarantee, Collateral and
Intercreditor Agreement, as applicable.
          SECTION 2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. The
Grantor hereby grants to the Collateral Agent (and its successors and assigns),
for the ratable benefit of the Secured Parties, a continuing security interest

 



--------------------------------------------------------------------------------



 



in all of the Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired
(collectively, the “Patent Collateral”):
     (a) all of its Patents, including, without limitation, those referred to on
Schedule I hereto;
     (b) all reissues, continuations or extensions of the foregoing; and
     (c) all products and proceeds of the foregoing, including, without
limitation, any claim by the Grantor against third parties for past, present or
future infringement or dilution of any Patent.
          SECTION 3. GUARANTEE AND COLLATERAL AGREEMENT. The security interests
granted pursuant to this Agreement are granted in conjunction with the security
interests granted to the Collateral Agent (and its successors and assigns), for
the ratable benefit of the Secured Parties, pursuant to the Guarantee,
Collateral and Intercreditor Agreement. The Grantor hereby acknowledges and
affirms that the rights and remedies of the Collateral Agent with respect to the
security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Guarantee, Collateral and Intercreditor Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein, and in the event of any conflict between the terms and/or
conditions of this Agreement and the terms of the Guarantee, Collateral and
Intercreditor Agreement, the terms and/or conditions of the Guarantee,
Collateral and Intercreditor Agreement shall control.
          SECTION 4. COUNTERPARTS. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Grantor has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

                      NETWORK COMMUNICATIONS, INC.,    
 
               
 
      by        
 
          /s/ Gerard Parker    
 
         
 
Name: Gerard Parker
Title: Chief Financial Officer    

ACCEPTED AND ACKNOWLEDGED BY:
TORONTO DOMINION (TEXAS) LLC,
as Collateral Agent,

         
By
       
 
  /s/ Ian Murray    
 
 
 
Name: Ian Murray
Title: Authorized Signatory    

 